Case 2:20-cv-00134-PLM-MV ECF No. 13, PageID.518 Filed 11/13/20 Page 1 of 18




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION
                                       ______

ALRELIO EVANS,

                      Plaintiff,                    Case No. 2:20-cv-134

v.                                                  Honorable Paul L. Maloney

CONNIE HORTON et al.,

                      Defendants.
____________________________/

                                           OPINION

              This is a civil rights action brought by a state prisoner under 42 U.S.C. §§ 1983,

1985, and the Religious Land Use and Institutionalized Persons Act (RLUIPA), §§ 2000cc to

2000cc-5. Under Rule 21 of the Federal Rules of Civil Procedure, a court may at any time, with

or without motion, add or drop a party for misjoinder or nonjoinder. Fed. R. Civ. P. 21. Further,

under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will drop Defendants Corrigan, Solomon, Clark, Bigger, McLean, Calder,

McDonald, Reid-Goldberg, Otten, Picotte, Greenleaf, Gould, Trestrail, Batho, Woodard,

Lumsden, Hansen, Portice, Meehan, Unknown Parties #1, Unknown Parties #2, Stranaly,
Case 2:20-cv-00134-PLM-MV ECF No. 13, PageID.519 Filed 11/13/20 Page 2 of 18




Payment, Cicco, and Wellman under Rule 21 because they are misjoined. The Court will further

dismiss Plaintiff’s First Amendment Right to Redress Grievances claim, § 1985 conspiracy claim,

and RLUIPA claim for failure to state a claim.

                                             Discussion

I.     Factual Allegations

               Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Macomb Correctional Facility (MRF) in New Haven, Macomb County, Michigan.

The events about which he complains, however, occurred at the Chippewa Correctional Facility

(URF) in Kincheloe, Chippewa County, Michigan. Plaintiff sues the following URF staff: Warden

Connie Horton; Assistant Deputy Warden Unknown Corrigan; Assistant Residential Unit

Supervisors Unknown Solomon and Jeffrey Clark; Lieutenant Unknown Bigger; Classification

Directors M. McLean, M. Calder, J. McDonald, and S. Reid-Goldberg; Assistant Librarian

Unknown Otten; Chaplain David M. Rink; Corrections Officers Charles Picotte, Unknown

Greenleaf, N. Gould, Unknown Trestrail, Unknown Batho, Unknown Woodard, Unknown

Lumsden, C. Hansen, Unknown Portice, and Unknown Meehan; Nurses Ressie Stranaly, Amber

C. Payment, and Unknown Cicco; Dietitian Kelly Wellman; Mailroom Staff Unknown Parties #1;

and Health Care Staff Unknown Parties #2.

               Plaintiff’s allegations cover a series of discrete events from July 2018 to January

2020, involving the 27 Defendants to varying degrees. In his first allegations, Plaintiff alleges that

Horton and Rink refused several of Plaintiff’s requests to practice as a Jehovah’s Witness. Horton

and Rink have allegedly denied Plaintiff’s requests to attend weekly services under the “Rule of




                                                  2
Case 2:20-cv-00134-PLM-MV ECF No. 13, PageID.520 Filed 11/13/20 Page 3 of 18




5” requirement.1 Plaintiff further alleges that he is unable to engage in required weekly Bible

study, and his cell does not provide an adequate alternative because he encounters distractions and

opposition from other prisoners. He also alleges that Buddhists have been permitted to attend

services alone even though Jehovah’s Witnesses have not. Plaintiff has allegedly been permitted

to practice in group study at other prisons despite having fewer than five individuals actively

practicing as Jehovah’s Witnesses. Plaintiff alleges that his allegations give rise to a Free Exercise

claim and a Right to Redress of Grievances claim under the First Amendment, an Equal Protection

Clause claim under the Fourteenth Amendment, a RLUIPA claim, and a § 1985 conspiracy claim.

                 The remainder of the complaint alleges misconduct by Defendants related to the

following: Plaintiff’s legal mail; Plaintiff’s access to his religious and legal property; Plaintiff’s

requests for photocopies related to his lawsuits; Plaintiff’s access to the law library; Plaintiff’s

belief that a prison employee had sexually harassed him; alleged retaliatory reports of Plaintiff’s

misconduct; the sanitary condition of Plaintiff’s cell; Plaintiff’s hunger strike; Plaintiff’s access to

his medications; and Plaintiff’s indigency status within the prison.

                 Plaintiff seeks declaratory and injunctive relief and damages.

II.     Misjoinder

                 Plaintiff joins 27 Defendants, connecting a series of discrete events during the

period from July 2018 to January 2020. At this juncture, the Court must review whether Plaintiff’s

claims are misjoined.




1
  Under MDOC policies, a prison is relieved from providing group religious services if fewer than five prisoners in
the same security level actively practice that religion. See MDOC Policy Directive 05.03.150, ¶ V,
https://www.michigan.gov/documents/corrections/05_03_150_Internet_682693_7.pdf

                                                        3
Case 2:20-cv-00134-PLM-MV ECF No. 13, PageID.521 Filed 11/13/20 Page 4 of 18




       A.      Improper Joinder

               Federal Rule of Civil Procedure 20(a) limits the joinder of parties in single lawsuit,

whereas Federal Rule of Civil Procedure 18(a) limits the joinder of claims. Rule 20(a)(2) governs

when multiple defendants may be joined in one action: “[p]ersons . . . may be joined in one action

as defendants if: (A) any right to relief is asserted against them jointly, severally, or in the

alternative with respect to or arising out of the same transaction, occurrence, or series of

transactions or occurrences; and (B) any question of law or fact common to all defendants will

arise in the action.” Rule 18(a) states: “A party asserting a claim . . . may join, as independent or

alternative claims, as many claims as it has against an opposing party.”

               Courts have recognized that, where multiple parties are named, as in this case, the

analysis under Rule 20 precedes that under Rule 18:

       Rule 20 deals solely with joinder of parties and becomes relevant only when there
       is more than one party on one or both sides of the action. It is not concerned with
       joinder of claims, which is governed by Rule 18. Therefore, in actions involving
       multiple defendants Rule 20 operates independently of Rule 18. . . .

       Despite the broad language of Rule 18(a), plaintiff may join multiple defendants in
       a single action only if plaintiff asserts at least one claim to relief against each of
       them that arises out of the same transaction or occurrence and presents questions of
       law or fact common to all.

7 Charles Allen Wright, Arthur R. Miller, Mary Kay Kane, Federal Practice & Procedure Civil

§ 1655 (3d ed. 2001), quoted in Proctor v. Applegate, 661 F. Supp. 2d 743, 778 (E.D. Mich. 2009),

and Garcia v. Munoz, No. 08-1648, 2007 WL 2064476, at *3 (D.N.J. May 14, 2008); see also

Neitzke v. Williams, 490 U.S. 319, 328 (1989) (joinder of defendants is not permitted by Rule 20

unless both commonality and same transaction requirements are satisfied).

               Therefore, “a civil plaintiff may not name more than one defendant in his original

or amended complaint unless one claim against each additional defendant is transactionally related

to the claim against the first defendant and involves a common question of law or fact.” Proctor,

                                                 4
Case 2:20-cv-00134-PLM-MV ECF No. 13, PageID.522 Filed 11/13/20 Page 5 of 18




661 F. Supp. 2d at 778. When determining if civil rights claims arise from the same transaction

or occurrence, a court may consider a variety of factors, including, “the time period during which

the alleged acts occurred; whether the acts . . . are related; whether more than one act . . . is alleged;

whether the same supervisors were involved[;] and whether the defendants were at different

geographical locations.” Id. (quoting Nali v. Mich. Dep’t of Corr., No. 07-10831, 2007 WL

4465247, at *3 (E.D. Mich. Dec. 18, 2007)).

                Permitting the improper joinder in a prisoner civil rights action also undermines the

purpose of the PLRA, which was to reduce the large number of frivolous prisoner lawsuits that

were being filed in the federal courts. See Riley v. Kurtz, 361 F.3d 906, 917 (6th Cir. 2004)

(discussing purpose of PLRA). Under the PLRA, a prisoner may not commence an action without

prepayment of the filing fee in some form. See 28 U.S.C. § 1915(b)(1). These “new fee provisions

of the PLRA were designed to deter frivolous prisoner litigation by making all prisoner litigants

feel the deterrent effect created by liability for filing fees.” Williams v. Roberts, 116 F.3d 1126,

1127-28 (5th Cir. 1997). The PLRA also contains a “three-strikes” provision requiring the

collection of the entire filing fee after the dismissal for frivolousness, etc., of three actions or

appeals brought by a prisoner proceeding in forma pauperis, unless the statutory exception is

satisfied. 28 U.S.C. § 1915(g). The “three strikes” provision was also an attempt by Congress to

curb frivolous prisoner litigation. See Wilson v. Yaklich, 148 F.3d 596, 603 (6th Cir. 1998).

                The Seventh Circuit has explained that a prisoner like Plaintiff may not join in one

complaint all of the defendants against whom he may have a claim, unless the prisoner satisfies

the dual requirements of Rule 20(a)(2):

        Thus multiple claims against a single party are fine, but Claim A against
        Defendant 1 should not be joined with unrelated Claim B against Defendant 2.
        Unrelated claims against different defendants belong in different suits, not only to
        prevent the sort of morass that [a multi]-claim, [multi]-defendant suit produce[s]

                                                    5
Case 2:20-cv-00134-PLM-MV ECF No. 13, PageID.523 Filed 11/13/20 Page 6 of 18




       but also to ensure that prisoners pay the required filing fees—for the Prison
       Litigation Reform Act limits to 3 the number of frivolous suits or appeals that
       any prisoner may file without prepayment of the required fees. 28 U.S.C.
       § 1915(g) . . . .

       A buckshot complaint that would be rejected if filed by a free person—say, a suit
       complaining that A defrauded the plaintiff, B defamed him, C punched him, D
       failed to pay a debt, and E infringed his copyright, all in different transactions—
       should be rejected if filed by a prisoner.

George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007); see also Brown v. Blaine, 185 F. App’x 166,

168-69 (3d Cir. 2006) (allowing an inmate to assert unrelated claims against new defendants based

on actions taken after the filing of his original complaint would have defeated the purpose of the

three strikes provision of PLRA); Patton v. Jefferson Corr. Ctr., 136 F.3d 458, 464 (5th Cir. 1998)

(discouraging “creative joinder of actions” by prisoners attempting to circumvent the PLRA’s

three-strikes provision); Shephard v. Edwards, No. C2-01-563, 2001 WL 1681145, at *1 (S.D.

Ohio Aug. 30, 2001) (declining to consolidate prisoner’s unrelated various actions so as to allow

him to pay one filing fee, because it “would improperly circumvent the express language and clear

intent of the ‘three strikes’ provision”); Scott v. Kelly, 107 F. Supp. 2d 706, 711 (E.D. Va. 2000)

(denying prisoner’s request to add new, unrelated claims to an ongoing civil rights action as an

improper attempt to circumvent the PLRA’s filing fee requirements and an attempt to escape the

possibility of obtaining a “strike” under the “three strikes” rule).

               Further, Plaintiff’s allegations of a civil conspiracy fail to establish that his claims

arise from the same transaction or occurrence. A civil conspiracy under § 1983 is “an agreement

between two or more persons to injure another by unlawful action.” See Hensley v. Gassman, 693

F.3d 681, 695 (6th Cir. 2012) (quoting Hooks v. Hooks, 771 F.2d 935, 943-44 (6th Cir. 1985)).

The plaintiff must show the existence of a single plan, that the alleged coconspirator shared in the

general conspiratorial objective to deprive the plaintiff of a federal right, and that an overt action

committed in furtherance of the conspiracy caused an injury to the plaintiff. Hensley, 693 F.3d at

                                                  6
Case 2:20-cv-00134-PLM-MV ECF No. 13, PageID.524 Filed 11/13/20 Page 7 of 18




695; Bazzi v. City of Dearborn, 658 F.3d 598, 602 (6th Cir. 2011). Moreover, a plaintiff must

plead a conspiracy with particularity, as vague and conclusory allegations unsupported by material

facts are insufficient. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 565 (2007) (recognizing that

allegations of conspiracy must be supported by allegations of fact that support a “plausible

suggestion of conspiracy,” not merely a “possible” one); Fieger v. Cox, 524 F.3d 770, 776

(6th Cir. 2008); Spadafore v. Gardner, 330 F.3d 849, 854 (6th Cir. 2003); Gutierrez v. Lynch, 826

F.2d 1534, 1538 (6th Cir. 1987).

               Plaintiff’s allegations of conspiracy are wholly conclusory. This Court need not

accept legal conclusions as true. See Heyne v. Metro. Nashville Pub. Sch., 665 F.3d 556, 564

(6th Cir. 2011); Jones v. City of Cincinnati, 521 F.3d 555, 559 (6th Cir. 2008). Legal conclusions

that are “masquerading as factual allegations” will not suffice to state a claim. Terry v. Tyson

Farms, Inc., 604 F.3d 272, 276 (6th Cir. 2010) (quoting Tam Travel, Inc. v. Delta Airlines, Inc.,

583 F.3d 896, 903 (6th Cir. 2009)). Plaintiff alleges no facts that indicate the existence of a plan,

much less that any Defendant shared a conspiratorial objective. Instead, Plaintiff’s allegations,

even viewed in the light most favorable to Plaintiff, describe a number of discrete occurrences

over a period of time involving numerous individual URF staff members. He supports his

conspiracy claim only with an attenuated inference arising out of the fact that he has been

disciplined by or subjected to objectionable treatment by a variety of prison officials in various

circumstances. As the Supreme Court has held, such allegations, while hinting at a sheer

“possibility” of conspiracy, do not contain “enough factual matter (taken as true) to suggest that

an agreement was made.” Twombly, 550 U.S. at 557. Although parallel conduct may be consistent

with an unlawful agreement, it is insufficient to state a claim where that conduct “was not only




                                                 7
Case 2:20-cv-00134-PLM-MV ECF No. 13, PageID.525 Filed 11/13/20 Page 8 of 18




compatible with, but indeed was more likely explained by, lawful, unchoreographed . . . behavior.”

Ashcroft v. Iqbal, 556 U.S. 662, 680 (2009); Twombly, 550 U.S. at 557.

                  In light of the far more likely probability that the various incidents occurring over

the long history of Plaintiff’s incarceration were unrelated, Plaintiff’s conclusory allegations fail

to state a plausible claim of conspiracy. Under these circumstances, to allow Plaintiff to proceed

with these improperly joined claims and Defendants in a single action would permit him to

circumvent the PLRA’s filing fee provisions and allow him to avoid having to incur a “strike” for

purposes of § 1915(g), should any of his claims turn out to be meritless or frivolous.

                  Therefore, the Court therefore will look to Plaintiff’s first listed Defendant and the

first set of clear factual allegations against that Defendant to determine which portion of the action

should be considered related. Defendant Horton is the first identified Defendant in the caption of

the complaint (ECF No. 1, PageID.1), the list of Defendants (id., PageID.7), and the factual

allegations (id., PageID.14). Plaintiff’s earliest allegations assert that Defendants Horton and Rink

refused to allow Plaintiff to attend weekly services as a Jehovah’s Witness. Further, Plaintiff’s

only allegations against Defendant Horton—other than those conclusory allegations of

conspiracy—relate to the refusal to allow Plaintiff to attend services. Plaintiff’s allegations

connect no other Defendant to the first transaction or occurrence involving Plaintiff and Defendant

Horton other than Defendant Rink. As a result, none of the Plaintiff’s claims against other

Defendants is transactionally related to Plaintiff’s first claim involving Defendant Horton.

Moreover, it is clear that no question of law or fact is common to all Defendants. See Fed. R. Civ.

P. 20(a)(2)(B).

       B.         Remedy

                  Under Rule 21 of the Federal Rules of Civil Procedure, “[m]isjoinder of parties is

not a ground for dismissing an action.”          Instead, Rule 21 provides two remedial options:
                                                    8
Case 2:20-cv-00134-PLM-MV ECF No. 13, PageID.526 Filed 11/13/20 Page 9 of 18




(1) misjoined parties may be dropped on such terms as are just; or (2) any claims against misjoined

parties may be severed and proceeded with separately. See Grupo Dataflux v. Atlas Global Grp.,

L.P., 541 U.S. 567, 572-73 (2004) (“By now, ‘it is well settled that Rule 21 invests district courts

with authority to allow a dispensable nondiverse party to be dropped at any time . . . .’”); DirecTV,

Inc. v. Leto, 467 F.3d 842, 845 (3d Cir. 2006); Carney v. Treadeau, No. 2:07-cv-83, 2008 WL

485204, at *2 (W.D. Mich. Feb. 19, 2008); Coal. to Defend Affirmative Action v. Regents of Univ.

of Mich., 539 F. Supp. 2d 924, 940 (E.D. Mich. 2008); see also Michaels Bldg. Co. v. Ameritrust

Co., N.A., 848 F.2d 674, 682 (6th Cir. 1988) (“[D]ismissal of claims against misjoined parties is

appropriate.”). “Because a district court’s decision to remedy misjoinder by dropping and

dismissing a party, rather than severing the relevant claim, may have important and potentially

adverse statute-of-limitations consequences, the discretion delegated to the trial judge to dismiss

under Rule 21 is restricted to what is ‘just.’” DirecTV, 467 F.3d at 845.

               At least three judicial circuits have interpreted “on such terms as are just” to mean

without “gratuitous harm to the parties.” Strandlund v. Hawley, 532 F.3d 741, 745 (8th Cir. 2008)

(quoting Elmore v. Henderson, 227 F.3d 1009, 1012 (7th Cir. 2000)); see also DirecTV, 467 F.3d

at 845. Such gratuitous harm exists if the dismissed parties lose the ability to prosecute an

otherwise timely claim, such as where the applicable statute of limitations has lapsed, or the

dismissal is with prejudice. Strandlund, 532 F.3d at 746; DirecTV, 467 F.3d at 846-47; Michaels

Bldg. Co., 848 F.2d at 682.

               In this case, Plaintiff brings causes of action under 42 U.S.C. §§ 1983, 1985 and

RLUIPA. For civil rights suits filed in Michigan under these provisions, the statute of limitations

is three years. See Mich. Comp. Laws § 600.5805(2); Carroll v. Wilkerson, 782 F.2d 44 (6th Cir.

1986) (per curiam); Stafford v. Vaughn, No. 97-2239, 1999 WL 96990, at *1 (6th Cir. Feb. 2,



                                                 9
Case 2:20-cv-00134-PLM-MV ECF No. 13, PageID.527 Filed 11/13/20 Page 10 of 18




1999). Furthermore, “Michigan law provides for tolling of the limitations period while an earlier

action was pending which was later dismissed without prejudice.” Kalasho v. City of Eastpointe,

66 F. App’x 610, 611 (6th Cir. 2003).

               Plaintiff’s factual allegations against Defendants other than Horton and Rink have

occurred since July 2018, well within the three-year period of limitations. Those claims are not at

risk of being time-barred. Accordingly, the Court will drop Plaintiff’s claims against Defendants

Corrigan, Solomon, Clark, Bigger, McLean, Calder, McDonald, Reid-Goldberg, Otten, Picotte,

Greenleaf, Gould, Trestrail, Batho, Woodard, Lumsden, Hansen, Portice, Meehan, Unknown

Parties #1, Unknown Parties #2, Stranaly, Payment, Cicco, and Wellman because they are

misjoined and not at risk of being time-barred. The Court will dismiss without prejudice Plaintiff’s

complaint against them.

III.   Failure to State a Claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Twombly, 550

U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While a complaint need not

contain detailed factual allegations, a plaintiff’s allegations must include more than labels and

conclusions. Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at 678 (“Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not suffice.”). The

court must determine whether the complaint contains “enough facts to state a claim to relief that

is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 679. Although the plausibility

standard is not equivalent to a “‘probability requirement,’ . . . it asks for more than a sheer

possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550
                                                10
Case 2:20-cv-00134-PLM-MV ECF No. 13, PageID.528 Filed 11/13/20 Page 11 of 18




U.S. at 556). “[W]here the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—that the pleader is

entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)); see also Hill v. Lappin,

630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the Twombly/Iqbal plausibility standard applies

to dismissals of prisoner cases on initial review under 28 U.S.C. §§ 1915A(b)(1) and

1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

IV.       First Amendment

                Plaintiff alleges that Horton’s and Rink’s refusal to allow him to attend weekly

services violated his First Amendment right to freely exercise as a Jehovah’s Witness. Plaintiff

further alleges that Horton and Rink violated his First Amendment right to redress grievances.

          A.    Free Exercise

                The Free Exercise Clause of the First Amendment to the United States Constitution

provides that “Congress shall make no law . . . prohibiting the free exercise [of religion].” U.S.

Const. amend. I; see also Cantwell v. Connecticut, 310 U.S. 296, 303 (1940) (holding that the

Fourteenth Amendment incorporates the First Amendment’s protections against states). While

“lawful incarceration brings about the necessary withdrawal or limitation of many privileges and

rights,” inmates clearly retain the First Amendment protection to freely exercise their religion. See

                                                   11
Case 2:20-cv-00134-PLM-MV ECF No. 13, PageID.529 Filed 11/13/20 Page 12 of 18




O’Lone v. Shabazz, 482 U.S. 342, 348 (1987) (citations omitted). To establish that this right has

been violated, Plaintiff must establish that: (1) the belief or practice he seeks to protect is religious

within his own “scheme of things,” (2) that his belief is sincerely held, and (3) Defendant’s

behavior infringes upon this practice or belief. Kent v. Johnson, 821 F.2d 1220, 1224-25

(6th Cir. 1987); see also Flagner v. Wilkinson, 241 F.3d 475, 481 (6th Cir. 2001) (same); Bakr v.

Johnson, No. 95-2348,1997 WL 428903, at *2 (6th Cir. July 30, 1997) (noting that “sincerely held

religious beliefs require accommodation by prison officials”).

                Prison officials may impinge on these constitutional rights where their actions are

“reasonably related to legitimate penological interests.” See Flagner, 241 F.3d at 483 (quoting

Turner v. Safley, 482 U.S. 78, 89 (1987)). To determine whether a prison official’s actions are

reasonably related to a legitimate penological interest, the Court must assess the official’s actions

by reference to the following factors:

        1.     does there exist a valid, rational connection between the prison regulation
        and the legitimate governmental interest put forward to justify it;

        2.     are there alternative means of exercising the right that remain open to prison
        inmates;

        3.     the impact that accommodation of the asserted constitutional right will have
        on guards and other inmates, and on the allocation of prison resources generally;
        and

        4.     whether there are ready alternatives available that fully accommodate the
        prisoner’s rights at de minimis cost to valid penological interests.

Flagner, 241 F.3d at 484 (quoting Turner, 482 U.S. at 89-91).

                Failure to satisfy the first factor renders the regulation or action infirm, without

regard to the remaining three factors. Flagner, 241 F.3d at 484 (quoting Turner, 482 U.S. at 89-

90) (“a regulation cannot be sustained where the logical connection between the regulation and the

asserted goal is so remote as to render the policy arbitrary or irrational”). If the first factor is


                                                   12
Case 2:20-cv-00134-PLM-MV ECF No. 13, PageID.530 Filed 11/13/20 Page 13 of 18




satisfied, the remaining three factors are considered and balanced together; however, they are “not

necessarily weighed evenly,” but instead represent “guidelines” by which the court can assess

whether the policy or action at issue is reasonably related to a legitimate penological interest.

Flagner, 241 F.3d at 484 (citations omitted). It should further be noted that the Turner standard

is “not a ‘least restrictive alternative’ test” requiring prison officials “to set up and then shoot down

every conceivable alternative method of accommodating the claimant’s constitutional complaint.”

Instead, the issue is simply whether the policy or action at issue is reasonably related to a legitimate

penological interest. Id.

                Upon initial review, the Court concludes that Plaintiff’s allegations are sufficient

to state a First Amendment Free Exercise claim against Defendants Horton and Rink.

        B.      Right to Redress Grievances

                Plaintiff alleges that Defendants Horton and Rink deprived him of his First

Amendment right to pursue grievances. However, Plaintiff has failed to allege how Horton or

Rink interfered with his ability to file grievances or to pursue the grievance process. Conclusory

allegations of unconstitutional conduct without specific factual allegations fail to state a claim

under § 1983. See Iqbal, 556 U.S. at 678-79; Twombly, 550 U.S. at 555.

                Moreover, even if Horton or Rink had taken action to interfere with Plaintiff’s

grievance process, prisoners have no protected right to file a grievance or successfully complete

the grievance process, either under the First Amendment or the Due Process Clause. The courts

repeatedly have held that there exists no constitutionally protected due process right to an effective

prison grievance procedure. See Hewitt v. Helms, 459 U.S. 460, 467 (1983); Walker v. Mich. Dep’t

of Corr., 128 F. App’x 441, 445 (6th Cir. 2005); Argue v. Hofmeyer, 80 F. App’x 427, 430

(6th Cir. 2003); Young v. Gundy, 30 F. App’x 568, 569-70 (6th Cir. 2002); Carpenter v. Wilkinson,

No. 99-3562, 2000 WL 190054, at *2 (6th Cir. Feb. 7, 2000); see also Antonelli v. Sheahan,
                                                   13
Case 2:20-cv-00134-PLM-MV ECF No. 13, PageID.531 Filed 11/13/20 Page 14 of 18




81 F.3d 1422, 1430 (7th Cir. 1996); Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994) (collecting

cases). Michigan law does not create a liberty interest in the grievance procedure. See Olim v.

Wakinekona, 461 U.S. 238, 249 (1983); Keenan v. Marker, 23 F. App’x 405, 407 (6th Cir. 2001);

Wynn v. Wolf, No. 93-2411, 1994 WL 105907, at *1 (6th Cir. Mar. 28, 1994). Because Plaintiff

has no liberty interest in the grievance process, Defendants’ conduct did not deprive him of due

process.

                Further, while the First Amendment’s petition clause prevents a government from

preventing a citizen from seeking redress of his grievances, “[a] prisoner’s constitutional right to

assert grievances typically is not violated when prison officials prohibit only ‘one of several ways

in which inmates may voice their complaints to, and seek relief, from prison officials’ while

leaving a formal grievance procedure intact.” Griffin v. Berghuis, 563 F. App’x 411, 415-16

(6th Cir. 2014) (citing N.C. Prisoners’ Labor Union, Inc., 433 U.S. 119, 130 n.6 (1977)). Indeed,

Plaintiff’s ability to seek redress is underscored by his pro se invocation of the judicial process.

See Azeez v. DeRobertis, 568 F. Supp. 8, 10 (N.D. Ill. 1982). Even if Plaintiff had been improperly

prevented from filing a grievance, his right of access to the courts to petition for redress of his

grievances (i.e., by filing a lawsuit) cannot be compromised by his inability to file institutional

grievances, and he therefore cannot demonstrate the actual injury required for an access-to-the-

courts claim. See, e.g., Lewis v. Casey, 518 U.S. 343, 355 (1996) (requiring actual injury); Bounds

v. Smith, 430 U.S. 817, 821-24 (1977). The exhaustion requirement only mandates exhaustion of

available administrative remedies. See 42 U.S.C. § 1997e(a). If Plaintiff were improperly denied

access to the grievance process, the process would be rendered unavailable, and exhaustion would

not be a prerequisite for initiation of a civil rights action. See Ross v. Blake, 136 S. Ct. 1850, 1858-

59 (2016) (reiterating that, if the prisoner is barred from pursuing a remedy by policy or by the



                                                  14
Case 2:20-cv-00134-PLM-MV ECF No. 13, PageID.532 Filed 11/13/20 Page 15 of 18




interference of officials, the grievance process is not available, and exhaustion is not required);

Kennedy v. Tallio, 20 F. App’x 469, 470 (6th Cir. 2001).

               In light of the foregoing, the Court finds that Plaintiff fails to state a cognizable

claim for interfering with his pursuit of grievances.

V.     Equal Protection

               Plaintiff appears to further allege that Defendants application of the “Rule of 5”

requirement against Plaintiff and other Jehovah’s Witnesses, but not against those who practice

Buddhism, violates the Equal Protection Clause of the Fourteenth Amendment. The Equal

Protection Clause commands that no state shall “deny to any person within its jurisdiction the

equal protection of the laws.” U.S. Const. amend. XIV, § 1. A state practice generally will not

require strict scrutiny unless it interferes with a fundamental right or discriminates against a

suspect class of individuals. Mass. Bd. of Ret. v. Murgia, 427 U.S. 307, 312 (1976). Upon initial

review, the Court concludes that Plaintiff’s allegations are sufficient to state a Fourteenth

Amendment Equal Protection claim against Horton and Rink.

VI.    RLUIPA

               Plaintiff further alleges that Horton and Rink violated rights provided to him by

RLUIPA.

               RLUIPA, 42 U.S.C. § 2000cc-1(a), provides that “[n]o government shall impose a

substantial burden on the religious exercise of a person residing in or confined to [a prison] . . .

unless the government demonstrates that imposition of the burden on that person: (1) is in

furtherance of a compelling governmental interest; and (2) is the least restrictive means of

furthering that compelling governmental interest.” Id.; see also Haight v. Thompson, 763 F.3d

554, 559-60 (6th Cir. 2014).



                                                 15
Case 2:20-cv-00134-PLM-MV ECF No. 13, PageID.533 Filed 11/13/20 Page 16 of 18




               However, RLUIPA does not permit money damages against state prison officials,

even when the lawsuit targets the defendants in their individual capacities. Haight, 763 F.3d at

569. Although the statute permits the recovery of “appropriate relief against a government,”

42 U.S.C. § 2000cc-2(a), monetary damages are not available under RLUIPA. In Sossamon v.

Texas, 563 U.S. 277 (2011), the Supreme Court held that the RLUIPA did not abrogate sovereign

immunity under the Eleventh Amendment. See also Cardinal v. Metrish, 564 F.3d 794, 801 (6th

Cir. 2009) (“[T]he Eleventh Amendment bars plaintiff’s claim for monetary relief under

RLUIPA.”).

               Moreover, a plaintiff cannot use § 1983 to get damages that RLUIPA does not

provide. While § 1983 authorizes individuals to sue to enforce both the “rights, privileges, or

immunities secured by the Constitution and laws,” id. (emphasis added), the question whether

§ 1983 allows a person to enforce a federal statute turns on “whether Congress intended to create

an ‘individually enforceable right’ and whether Congress wanted the statute to provide the

exclusive remedy.” Cavin v. Mich. Dep’t of Corr., 927 F.3d 455, 460 (6th Cir. 2019) (quoting

City of Rancho Palos Verdes v. Abrams, 544 U.S. 113, 120–21 (2005)). The Sixth Circuit squarely

has held that, because RLUIPA creates an individually enforceable right and an express cause of

action that precludes damages, the statute demonstrates a congressional intent to preclude using

§ 1983 as a back door to such damages. Id.

               Further, Plaintiff is no longer confined at URF. The Sixth Circuit has held that

transfer to another prison facility moots a prisoner’s injunctive and declaratory claims. Kensu v.

Haigh, 87 F.3d 172, 175 (6th Cir. 1996); Mowatt v. Brown, No. 89-1955, 1990 WL 59896

(6th Cir. May 9, 1990); Tate v. Brown, No. 89-1944, 1990 WL 58403 (6th Cir. May 3,

1990); Howard v. Heffron, No. 89-1195, 1989 WL 107732 (6th Cir. Sept. 20, 1989); Williams v.



                                               16
Case 2:20-cv-00134-PLM-MV ECF No. 13, PageID.534 Filed 11/13/20 Page 17 of 18




Ellington, 936 F.2d 881 (6th Cir. 1991). Underlying this rule is the premise that injunctive relief

is appropriate only where a plaintiff can show a reasonable expectation or demonstrated probability

that he is in immediate danger of sustaining direct future injury as the result of the challenged

official conduct. Los Angeles v. Lyons, 461 U.S. 95, 102 (1983). Past exposure to an isolated

incident of illegal conduct does not, by itself, sufficiently prove that the Plaintiff will be subjected

to the illegal conduct again. See, e.g., Lyons, 461 U.S. at 102; Alvarez v. City of Chicago, 649 F.

Supp. 43 (N.D. Ill. 1986); Bruscino v. Carlson, 654 F. Supp. 609, 614, 618 (S.D. Ill.

1987), aff’d, 854 F.2d 162 (7th Cir. 1988); O’Shea v. Littleton, 414 U.S. 488, 495-96 (1974). A

court should assume that, absent an official policy or practice urging unconstitutional behavior,

individual government officials will act constitutionally. Lyon, 461 U.S. at 102; O’Shea, 414 U.S.

at 495-96. Plaintiff is now confined at MRF. Defendants are not employed at that facility.

Therefore, Plaintiff’s request for injunctive or declaratory relief is now moot.

                                             Conclusion

                Having conducted the review required by Rule 21 of the Federal Rules of Civil

Procedure, the Court determines that Defendants Corrigan, Solomon, Clark, Bigger, McLean,

Calder, McDonald, Reid-Goldberg, Otten, Picotte, Greenleaf, Gould, Trestrail, Batho, Woodard,

Lumsden, Hansen, Portice, Meehan, Unknown Parties #1, Unknown Parties #2, Stranaly,

Payment, Cicco, and Wellman are misjoined in this action. The Court will dismiss Plaintiff’s

complaint against them without prejudice. Further, having conducted the review required by the

Prison Litigation Reform Act, the Court determines that Plaintiff’s Right to Redress Grievances,

conspiracy, and RLUIPA claims will be dismissed for failure to state a claim, under 28 U.S.C.

§§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). Plaintiff’s First Amendment Free Exercise

and Fourteenth Amendment Equal Protection claims against Defendants Horton and Rink remain

in the case.
                                                  17
Case 2:20-cv-00134-PLM-MV ECF No. 13, PageID.535 Filed 11/13/20 Page 18 of 18




             An order consistent with this opinion will be entered.



Dated:   November 13, 2020                         /s/ Paul L. Maloney
                                                   Paul L. Maloney
                                                   United States District Judge




                                             18
